Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-19-00754-CV

                 VERDE ENERGY SOLUTIONS, LLC and Robert Thomae,
                                 Appellants

                                                v.

                                 SGET DUVAL OIL I, LLC,
                                        Appellee

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-19-230
                         Honorable Baldemar Garza, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, the appellants’ motion to dismiss is
GRANTED, and this appeal is DISMISSED.

       We order that appellee SGET Duval Oil I, LLC recover its costs of this appeal, if any, from
appellants Verde Energy Solutions LLC and Robert Thomae.

       SIGNED February 12, 2020.


                                                 _________________________________
                                                 Beth Watkins, Justice